DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17, 18, and 20-22 of U.S. Patent No. 11,000,401. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9, 22, 10-14, 17, 18, 20, and 21 of the patent recite the respective subject matter of claims 1-19 of the present application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (U.S. Patent No. 5,300,052) in view of Kanall (U.S. Patent No. 4,020,843), in further view of Gell et al. (U.S. Patent Application Publication No. 2002/0193766), and in further view of Fenton (U.S. Patent No. 3,881,486).
Regarding claim 1, Kubo discloses a urine collection device (Fig. 1a, feat. 1), comprising: a collection member extending from a proximal end to a distal end (Fig. 1a, feat. 1; Col. 3, lines 53-62), wherein the collection member has a longitudinal axis that extends between the proximal end and the distal end (Fig. 1), wherein the proximal end comprises an opening (Fig. 1a, feat. 3; Col. 3, lines 63-65) that provides access to an internal cavity of the collection member, wherein the internal cavity comprises a first chamber (Fig. 1a, feat. 6) in fluid communication (Fig. 1a, feat. 7) with a second chamber (Fig. 1a, feat. 8); a spacer in the second chamber (Fig. 1a, feat. 9; Col. 4, lines 17-21), a first attachment member extending from a bottom wall of the collection member at the proximal end, wherein the first attachment member defines an aperture (Fig. 2A, feats. 12 and 13; Col. 4, lines 30-59) and an outlet for egressing urine from the internal cavity or the collection member (Fig. 1a, feat. 11), wherein the collection member is suitable to (i) direct urine from the first chamber to the second chamber and (Fig. 4; Col. 6, lines 50-68).
Kubo does not disclose that the first and second chambers extend from the proximal end to the distal end, that the collection device comprises a second attachment member extending from a top wall of the collection member at the proximal end, that the outlet comprises a tube extending through a seam at the distal end of the collection member, or that the tube extends within the spacer.
Kanall teaches a male urinary catheter comprising a casing (Fig. 1, feat. 10) and a platform (Fig. 1, feat. 12; Col. 1, lines 6-11). The platform separates the internal space of the device into an upper compartment and a lower well compartment, each of which extend from the proximal end to the distal end (Fig. 1, feats. 10 and 14; Col. 2, lines 57-63). The opening of the catheter is defined by the top of the upper portion of the casing and the platform such that the user's penis lies on the platform when in use (Fig. 1; Col. 2, lines 57-63). Kanall teaches that the constructing the platform and compartments in this manner advantageously allows urine to immediately drain into the lower well compartment as well as prevent back up urine from making contact with the user's penis (Col. 1, line 46 - Col. 2, line 13). Therefore, it would have been prima facie
Gell teaches a sanitary napkin (Abstract). Gell teaches an embodiment in which the sanitary napkin comprises one or more attachment members on the anterior side of the napkin for securing the napkin to the body via a body adhesive at the end of the attachment member (Figs. 6, 7, and 8, feat. 10; Paragraph 0064). Gell teaches that securing the napkin to the body in this way allows the napkin to be anchored to the body, which allows it to move with the body and have a dynamic fit (Paragraphs 0063 and 0064). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the collection device disclosed by Kubo in view of Kanall so that it comprises a second attachment member extending from a top wall of the collection member at the proximal end so that the collection device would be anchored to the body with a dynamic fit as taught by Gell.
Fenton teaches a drainage pouch for ostomy patients (Fig. 1, feat. 10). The pouch taught by Fenton comprises an outlet, which further comprises a rigid tube coupled to that outlet and extending into the internal space of the pouch (Fig. 3, feats. 25 and 27; Col. 2, lines 40-52). Fenton further teaches that pouch is made from a front sheet and a back sheet sealed together around their edges (Fig. 3, feats. 10 and 11; Col. 2, lines 3-12). Fenton additionally teaches that the pouch has an outlet conduit sealed at the seam at the distalmost point between the two sheets of material (Fig. 3, feats. 25 and 27; Col. 2, lines 35-52). Fenton teaches that sealing the sheets to the outlet conduit in this manner can advantageously prevent stagnation of fluid in the pouch (Col. 2, lines 50-52). The urine collection device disclosed by Kubo comprises a front face (Kubo: Fig. 1a, feat. 5; Col. 4, lines 6-16) attached to a rear face (Kubo: Fig. 1a, feat. 2; Col. 4, lines 6-16) with a seam at the attachments points, including at (Please see annotated figure 1). Modifying the device disclosed by Kubo so that it comprises an outlet such as that taught by Fenton would involve sealing the tube at this seam, and would advantageous prevent stagnation of fluid in the device. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection device disclosed by Kubo in view of Kanall and in further view of Gell so that the outlet comprises a tube extending through a seam at the distal end of the collection member 
    PNG
    media_image1.png
    511
    272
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Figure 1: Adapted from Kubo et al. (U.S. Patent No. 5,300,052) figure 1a. Feature A is the seam between the front face (5) and rear face (2).)]in order to prevent stagnation of fluid in the device.
Fenton additionally teaches that the outlet tube should extend into the internal space of the pouch in order to prevent the outlet from being blocked by the wearer’s movements (Col. 2, lines 40-47). Modifying the device disclosed by Kubo so that it incorporates an outlet tube that extends into the internal space of the device as taught by Fenton, while ensuring that the collection member remains suitable to direct urine from the first chamber to the second chamber and direct the urine in the second chamber distally toward the outlet as disclosed by Kubo (Kubo: Fig. 4; Col. 6, lines 50-68) would cause the outlet tube to extend within the spacer in the second chamber. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection device disclosed by Kubo in view of Kanall, in further view of Gell, and in further view of Fenton so that the tube extends within the spacer in order to prevent the outlet from being blocked by the wearer’s movements, as taught by Fenton.
Regarding claim 4, Kubo in view of Kanall, in further view of Gell, and in further view of Fenton discloses the urine collection device of claim 1.
As discussed above, Gell teaches a sanitary napkin. (Abstract). Gell teaches an embodiment in which the sanitary napkin comprises one or more attachment members on the anterior side of the napkin for securing the napkin to the body via a body adhesive at the end of the attachment member (Figs. 6, 7, and 8, feat. 10; Paragraph 0064). Gell teaches that securing the napkin to the body in this way allows the napkin to be anchored to the body, which allows it to move with the body and have a dynamic fit (Paragraphs 0063 and 0064). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to 
Regarding claim 5, Kubo in view of Kanall, in further view of Gell, and in further view of Fenton discloses the urine collection device of claim 4.
As discussed above, Gell teaches a sanitary napkin. (Abstract). Gell teaches an embodiment in which the sanitary napkin comprises one or more attachment members on the anterior side of the napkin for securing the napkin to the body via a body adhesive at the end of the attachment member (Figs. 6, 7, and 8, feat. 10; Paragraph 0064). Gell teaches that securing the napkin to the body in this way allows the napkin to be anchored to the body, which allows it to move with the body and have a dynamic fit (Paragraphs 0063 and 0064). According to the instant specification, the outer side of the first attachment member is the wearer facing portion of the first attachment member (Instant specification: Paragraph 0142) and the inner side of the second attachment member is the wearer facing portion of the second attachment member (Instant specification: Paragraph 0148). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection device disclosed by Kubo in view of Kanall, in further view of Gell, and in further view of Fenton so that the first adhesive is coupled to an outer side of the first attachment member and so that the second adhesive is coupled to an inner 
Regarding claim 6, Kubo in view of Kanall, in further view of Gell, and in further view of Fenton discloses the urine collection device of claim 4. Kubo discloses that the first attachment member comprises a set of connecting rings, one of which surrounds the aperture of the device, and the other of which surrounds the wearer’s penis (Col. 4, lines 30-59).
As discussed above, Gell teaches a sanitary napkin. (Abstract). Gell teaches an embodiment in which the sanitary napkin comprises one or more attachment members on the anterior side of the napkin for securing the napkin to the body via a body adhesive at the end of the attachment member (Figs. 6, 7, and 8, feat. 10; Paragraph 0064). Gell teaches that securing the napkin to the body in this way allows the napkin to be anchored to the body, which allows it to move with the body and have a dynamic fit (Paragraphs 0063 and 0064). Modifying the urine collection device disclosed by Kubo in view of Gell so that the first attachment member comprises a first adhesive to assist in securing the first attachment member to a use would involve applying a body adhesive to the connecting rings disclosed by Kubo such that the adhesive secures the rings to the body as taught by Gell. Therefore, it would have been prima facie
Regarding claim 7, Kubo in view of Kanall, in further view of Gell, and in further view of Fenton discloses the urine collection device of claim 1. Kubo further discloses an attachment member comprising a ring-shaped portion extending between an inner edge and an outer edge (Figs. 1-4, feat. 4; Col. 3, line 65 - Col. 4, line 5), wherein the inner edge defines a circumference of the aperture in the attachment member (Col. 3, lines 65-68), wherein the ring-shaped portion comprises an inner portion and an outer portion, wherein the inner portion is suitable to deflect from the outer portion toward the collection member to expand a size of the aperture (Fig. 4, feat. 4; Col. 3, line 65 - Col. 4, line 5). Kubo does not disclose that a first adhesive is coupled to the outer portion.
As discussed above, Gell teaches a sanitary napkin. (Abstract). Gell teaches an embodiment in which the sanitary napkin comprises one or more attachment members on the anterior side of the napkin for securing the napkin to the body via a body adhesive at the end of the attachment member (Figs. 6, 7, and 8, feat. 10; Paragraph 0064). Gell teaches that securing the napkin to the body in this way allows the napkin to be anchored to the body, which allows it to move with the body and have a dynamic fit (Paragraphs 0063 and 0064). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection device disclosed by Kubo in view of Kanall, in further view of Gell, and in further view of Fenton so that a first adhesive is coupled to the outer portion so that the collection device would be anchored to the body with a dynamic fit as taught by Gell.
Regarding claim 8, Kubo in view of Kanall, in further view of Gell, and in further view of Fenton discloses the urine collection device of claim 1. Kubo further discloses (Fig. la, feat. 7), wherein the inner wall defines a plurality of perforations (Col. 5, lines 25-34) through which the first chamber communicates with the second chamber (Fig. 4; Col. 6, lines 50-68).
Regarding claim 11, Kubo in view of Kanall, in further view of Gell, and in further view of Fenton discloses the urine collection device of claim 8.
As discussed above, Kanall teaches a male urinary catheter comprising a casing (Fig. 1, feat. 10) and a platform (Fig. 1, feat. 12; Col. 1, lines 6-11). The platform separates the internal space of the device into an upper compartment and a lower well compartment (Col. 2, lines 57-63). The opening of the catheter is defined by the top of the upper portion of the casing and the platform such that the user's penis lies on the platform when in use (Fig. 1; Col. 2, lines 57-63). Kanall teaches that the constructing the platform in this manner advantageously allows urine to immediately drain into the lower well compartment as well as prevent back up urine from making contact with the user's penis (Col. 1, line 46 - Col. 2, line 13). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the urine collection device disclosed by Kubo in view of Kanall, in further view of Gell, and in further view of Fenton so that the opening is defined by the inner wall and the top wall of the collection member as taught by Kanall so that urine can be immediately drained into the second chamber and be prevented from making contact with the user's penis.
Regarding claim 12, Kubo in view of Kanall, in further view of Gell, and in further view of Fenton discloses the urine collection device of claim 11. Kubo further discloses (Fig. 1, feat. 7; Col. 2, lines 22-26).
Regarding claim 17, Kubo in view of Kanall, in further view of Gell, and in further view of Fenton discloses the urine collection device of claim 1. Kubo further discloses that the spacer (Fig. la, feat. 9; Col. 4, lines 17-21) is configured to inhibit a vacuum lock condition (Col. 2, lines 36-46).
Regarding claim 218, Kubo in view of Kanall, in further view of Gell, and in further view of Fenton discloses the urine collection device of claim 1.
As discussed above, Gell teaches a sanitary napkin. (Abstract). Gell teaches an embodiment in which the sanitary napkin comprises one or more attachment members on the anterior side of the napkin for securing the napkin to the body via a body adhesive at the end of the attachment member (Figs. 6, 7, and 8, feat. 10; Paragraph 0064). Gell teaches that securing the napkin to the body in this way allows the napkin to be anchored to the body, which allows it to move with the body and have a dynamic fit (Paragraphs 0063 and 0064). Gell teaches embodiments in which an intergluteal strip is wider at the end that it attaches to the body than it is at the location in which is connects to the sanitary napkin (Figs. 12A, 12B, and 14). Gell teaches that making the strip wider at the end as such stabilizes the strip by providing a larger attachment area that distributes the forces acting on the strip by spreading them laterally (Paragraphs 0075, 0079, and 0080). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection device disclosed by Kubo in view of Kanall, in further view of Gell, and in further view of Fenton so that the second attachment member is T-shaped so .
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (U.S. Patent No. 5,300,052) in view of Kanall (U.S. Patent No. 4,020,843), in further view of Gell et al. (U.S. Patent Application Publication No. 2002/0193766), in further view of Fenton (U.S. Patent No. 3,881,486), and in further view of Ishikawa (U.S. Patent No. 5,735,837).
Regarding claim 2, Kubo in view of Kanall, in further view of Gell, and in further view of Fenton discloses the urine collection device of claim 1. Kubo in view of Kanall, in further view of Gell, and in further view of Fenton does not disclose that the first attachment member comprises a first flexible member and a second flexible member that are movable relative to each other to facilitate access to the aperture in the first attachment member.
Ishikawa teaches a urine-absorbent bag for incontinence (Col. 1, lines 29-43). Ishikawa teaches that the opening of the bag comprises two flexible members (Fig. 1, feats. 20 and 21) separated from each other with a cut (Fig. 3, feat. 15) and an aperture (Fig. 3, feat. 16) that allows for the bag to be fitted around the wearer's penis about the aperture (Col. 2, lines 50-59). Ishikawa teaches that the flexible members advantageously enable the bag to be reliably secured to the wearer and conformably fit around the wearer's penis (Col. 2, line 36-59). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device disclosed by Kubo in view of Kanall, in further view of Gell, and in further view of Fenton so that the first attachment member comprises two 
Regarding claim 3, Kubo in view of Kanall, in further view of Gell, in further view of Fenton, and in further view of Ishikawa discloses the urine collection device of claim 2. Ishikawa further discloses that the first flexible member (Fig. 1, feat. 20) is separated from the second flexible member (Fig. 1, feat. 21) by a slit extending proximally from the aperture in the first attachment member (Fig. 3, feat. 15).
As discussed above, Ishikawa teaches a urine-absorbent bag for incontinence (Col. 1, lines 29-43). Ishikawa teaches that the opening of the bag comprises two flexible members (Fig. 1, feats. 20 and 21) separated from each other with a cut (Fig. 3, feat. 15) and an aperture (Fig. 3, feat. 16) that allows for the bag to be fitted around the wearer's penis about the aperture (Col. 2, lines 50-59). Ishikawa teaches that the separate flexible members advantageously enable the bag to be reliably secured to the wearer and conformably fit around the wearer's penis (Col. 2, line 36-59). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to make the device disclosed by Kubo in view of Kanall, in further view of Gell, in further view of Fenton, and in further view of Ishikawa have the first flexible member separated from the second flexible member by a slit extending proximally from the first aperture in the first attachment member as taught by Ishikawa so that the device can be reliably secured to the wearer.
Claims 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (U.S. Patent No. 5,300,052) in view of Kanall (U.S. Patent No. 4,020,843), in further view of Gell et al. (U.S. Patent Application Publication No. 2002/0193766), in further view of Fenton (U.S. Patent No. 3,881,486), in further view of and Harvie (U.S. Patent Application Publication 2003/0163120).
Regarding claim 9, Kubo in view of Kanall, in further view of Gell, and in further view of Fenton discloses the urine collection device of claim 8. Kubo further discloses that the device comprises a permeable layer in the first chamber (Fig. 1, feat. 7; Col. 5, lines 25-34). Kubo in view of Kanall, in further view of Gell, and in further view of Fenton does not disclose that the device comprises a wicking layer between the permeable layer and the inner wall, wherein the wicking layer is configured to move the urine from the first chamber toward the second chamber.
Harvie teaches a bladder relief system comprising a urine collection means, a fluid sensing unit, a suction means, and a storage and disposal means (Paragraph 0013, lines 1-4). One embodiment of the urine collection means taught by Harvie is a male cup (Fig. 4, feat. 57) comprising a facing layer (Fig. 5, feat. 39M), wicking layer (Fig. 5, feat. 41M), urine collection layer (Fig. 5, feat. 43M), and moisture proof outer layer (Fig. 5, feat. 45M). Harvie teaches that the wicking layer acts to pull urine from the facing layer towards the urine collection layer, and advantageously acts as a one-way fluid check valve that prevents urine from going back through the facing layer (Paragraph 0075, lines 14-17). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the urine collection device disclosed by Kubo in view of Kanall, in further view of Gell, and in further view of Fenton so that the inner wall includes a wicking layer configured to 
Regarding claim 13, Kubo in view of Kanall, in further view of Gell, and in further view of Fenton discloses the urine collection device of claim 1. Fenton further discloses a port (Fenton: Fig. 1, feat. 21; Col. 2, lines 28-38) for coupling to a drain tube leading to a reservoir (Fenton: Fig. 1, feat. 25; Col. 2, lines 28-38). Kubo in view of Kanall, in further view of Gell, and in further view of Fenton does not disclose that the port is configured to couple to a drain tube of a vacuum device.
As discussed above, Harvie teaches a bladder relief system comprising a urine collection means, a fluid sensing unit, a suction means, and a storage and disposal means (Paragraph 0013, lines 1-4). Harvie teaches that the urine collection means are configured to couple with a suction hose (Figs. 1-5, feat. 13) allowing a vacuum pump to suck urine from the urine collection means and deposit it into a storage means (Paragraph 0072, lines 1-8). Harvie teaches that a vacuum pump can assist with retention of a urine collection device as well as removal of urine from the collection device (Paragraph 0001, lines 1-23). It would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the urine collection device disclosed by Kubo in view of Kanall, in further view of Gell, and in further view of Fenton so that the outlet is configured to couple with a suction hose as taught by Harvie so that a vacuum pump can be used with the device to assist with retention of the device as well as removal of urine.
Regarding claim 14, Kubo in view of Kanall, in further view of Gell, in further view of Fenton, and in further view of Harvie discloses the urine collection device of claim 13. (Fig. 1a, feat. 11; Col. 4, lines 21-29).
Regarding claim 15, Kubo in view of Kanall, in further view of Gell, in further view of Fenton, and in further view of Harvie discloses the urine collection device of claim 14. Kubo further discloses that the collection member comprises a first sheet of material (Fig. 1, feat. 2; Col. 4, lines 6-10; Col. 5, lines 8-24) coupled to a second sheet of material (Fig. 1, feat. 5; Col. 4, lines 6-10; Col. 5, lines 8-24). Kubo does not disclose that the outlet comprises a port coupled to the distalmost point of the collection member at a seam between the first sheet of material and the second sheet of material, or that the port is a port configured to couple to a drain tube of a vacuum device.
As discussed above, Fenton teaches a drainage pouch for ostomy patients (Fig. 1, feat. 10). The pouch taught by Fenton comprises an outlet, which further comprises a rigid tube coupled to that outlet and extending into the internal space of the pouch (Fig. 3, feats. 25 and 27; Col. 2, lines 40-52). Fenton further teaches that pouch is made from a front sheet and a back sheet sealed together around their edges (Fig. 3, feats. 10 and 11; Col. 2, lines 3-12). Fenton additionally teaches that the pouch has an outlet conduit sealed at the seam at the distalmost point between the two sheets of material (Fig. 3, feats. 25 and 27; Col. 2, lines 35-52). Fenton teaches that sealing the sheets to the outlet conduit in this manner can advantageously prevent stagnation of fluid in the pouch (Col. 2, lines 50-52). The urine collection device disclosed by Kubo comprises a front face (Kubo: Fig. 1a, feat. 5; Col. 4, lines 6-16) attached to a rear face (Kubo: Fig. 1a, feat. 2; Col. 4, lines 6-16) with a seam at the attachments points, including at the lowermost point (Please see annotated figure 1). Modifying the device prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection device disclosed by Kubo in view of Kanall, in further view of Gell, in further view of Fenton, and in further view of Harvie so that the outlet comprises a tube extending through a seam at the distal end of the collection member in order to prevent stagnation of fluid in the device.
Regarding claim 16, Kubo in view of Kanall, in further view of Gell, and in further view of Fenton discloses the urine collection device of claim 1. Kubo further discloses that the spacer is configured to allow the urine to flow through the spacer in a direction from the proximal end to the distal end (Kubo: Fig. 4; Col. 6, lines 50-68). Kubo in view of Kanall, in further view of Gell, and in further view of Fenton does not disclose that the spacer is an open-cell foam material.
As discussed above, Harvie teaches a bladder relief system comprising a urine collection means, a fluid sensing unit, a suction means, and a storage and disposal means (Paragraph 0013, lines 1-4). One embodiment of the urine collection means taught by Harvie is a male cup (Fig. 4, feat. 57) comprising a facing layer (Fig. 5, feat. 39M), wicking layer (Fig. 5, feat. 41M), urine collection layer (Fig. 5, feat. 43M), and moisture proof outer layer (Fig. 5, feat. 45M). Harvie teaches that the urine collection layer comprises an open cell foam material and provides a cavity for a vacuum pump to suck urine away from the body towards the end of the device distal to the body (Paragraph 0075, lines 17-24). It would have been prima facie obvious to one .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (U.S. Patent No. 5,300,052) in view of Kanall (U.S. Patent No. 4,020,843), in further view of Gell et al. (U.S. Patent Application Publication No. 2002/0193766), in further view of Fenton (U.S. Patent No. 3,881,486), in further view of Harvie (U.S. Patent Application Publication 2003/0163120), and in further view of Stern et al. (U.S. Patent No. 4,681,577).
Regarding claim 10, Kubo in view of Kanall, in further view of Gell, in further view of Fenton, and in further view of Harvie discloses the urine collection device of claim 9. Kubo in view of Kanall, in further view of Gell, in further view of Fenton, and in further view of Harvie does not disclose that the wicking layer comprises a mechanically absorbent polyester mesh material.
Stern teaches a urinary and fecal waste containment device (Abstract). Stern teaches that the device comprises superstructures (Fig. 1, feats. 11 and 15; Col. 5, lines 17-37; Col. 3, lines 24-53) which mediate the transfer of fluid to an absorbent medium (Col. 3, lines 24-53). Stern teaches that the superstructures may be made from fibrous webs of polyester (Col. 7, line 59 – Col. 8, line 12) and provide capillary pressure to move fluid to an absorbent medium (Col. 8, lines 13-58). Stern teaches that superstructures made from such fibrous polyester webs rapidly acquire liquid, and resist (Col. 12, lines 43-49). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection device disclosed by Kubo in view of Kanall, in further view of Gell, in further view of Fenton, and in further view of Harvie so that the wicking layer comprises a mechanically absorbent polyester mesh material as taught by Stern so that liquid acquired by the wicking layer will not be mechanically pressed out of it.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (U.S. Patent No. 5,300,052) in view of Kanall (U.S. Patent No. 4,020,843), in further view of Gell et al. (U.S. Patent Application Publication No. 2002/0193766), in further view of Fenton (U.S. Patent No. 3,881,486), and in further view of Kondo et al. (U.S. Patent Application Publication No. 2003/0045843).
Regarding claim 19, Kubo in view of Kanall, in further view of Gell, and in further view of Fenton discloses the urine collection device of claim 1. Kubo in view of Kanall, in further view of Gell, and in further view of Fenton does not disclose a label positioned on the second attachment member.
Kondo teaches an applicator used for placement of an excreta management device on a wearer (Abstract). Kondo teaches an embodiment in which the applicator comprises labels for aiding with positioning as well as usage instructions (Paragraph 0053). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Kubo in view of Kubo in view of Kanall, in further view of Gell, and in further view of Fenton so that it further comprises a label positioned on the second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/           Examiner, Art Unit 3781                                                                                                                                                                                             
/CATHARINE L ANDERSON/           Primary Examiner, Art Unit 3781